Case 2:20-cv-10031-AJT-EAS ECF No. 49, PageID.3555 Filed 08/11/21 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


HINO MOTORS MANUFACTUR-
ING U.S.A., INC.,

                    Plaintiff,
                                             Case No. 2:20-cv-10031
              v.

CHRIS HETMAN,

                    Defendant.


      PLAINTIFF’S SECOND MOTION FOR SANCTIONS AGAINST
                   DEFENDANT CHRIS HETMAN

      Plaintiff Hino Motors Manufacturing U.S.A., Inc., through counsel, hereby

moves, pursuant to Federal Rule of Civil Procedure 16(f) and the Court’s inherent

authority, for sanctions against Defendant Chris Hetman for his failure to obey this

Court’s May 26, 2021 order. The Court’s Order instructed Hetman to file responses

to Hino’s currently pending motion for leave to file an amended witness list, motion

to seal, and motion for sanctions by July 26, 2021. (D.E. 46; see D.E. 37, 38, 40.)

To date, Hetman has not filed a response to any of them. Accordingly, Hino requests

that the Court enter default judgment against Hetman and award it its reasonable

expenses, including attorney’s fees incurred in bringing this Motion, under Rule

16(f)(2), in light of Hetman’s refusal to follow the Court’s Order. Alternatively,

Hino requests that the Court consider each of its pending motions—including its first

                                         1
Case 2:20-cv-10031-AJT-EAS ECF No. 49, PageID.3556 Filed 08/11/21 Page 2 of 9



motion for sanctions, Motion to Seal, and Motion to File Amended Witness List —

without briefing from Hetman.

                                    Respectfully submitted,

                                    /s/ J. Michael Honeycutt________________
                                    J. Michael Honeycutt (P60517)
                                    Ronald E. Reynolds (P40524)
                                    Benjamin S. Morrell (TPBR No. 35480)
                                    FISHER & PHILLIPS LLP
                                    227 West Trade Street, Suite 2020
                                    Charlotte, North Carolina 28202
                                    (704) 334-4565
                                    Fax: (704) 334-9774
                                    jhoneycutt@fisherphillips.com
                                    ATTORNEYS FOR PLAINTIFF




                                      2
Case 2:20-cv-10031-AJT-EAS ECF No. 49, PageID.3557 Filed 08/11/21 Page 3 of 9



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


HINO MOTORS MANUFACTUR-
ING U.S.A., INC.,

                    Plaintiff,
                                            Case No. 2:20-cv-10031
             v.

CHRIS HETMAN,

                    Defendant.


              Plaintiff’s Brief in Support of Motion for Sanctions

                                  Introduction

       Hetman, a former Purchasing Manager for Hino, is the sole remaining De-

fendant in this action alleging a RICO conspiracy and other claims connected to an

illegal kickback scheme Hetman conducted under Hino’s nose until Hino discovered

it and terminated Hetman’s employment in late 2019. (See D.E. 1.) Hino reached a

settlement with the other Defendants in November 2020. (See D.E. 28.) Since then,

Hino has moved for sanctions against Hetman for a myriad of discovery abuses,

including lying under oath, destroying evidence, and falsifying evidence. (See D.E.

40.)

       On May 26, 2021, after holding a hearing, the Court granted the motion of

Hetman’s previous counsel to withdraw from this case. (D.E. 46.) The Court’s Order


                                        3
Case 2:20-cv-10031-AJT-EAS ECF No. 49, PageID.3558 Filed 08/11/21 Page 4 of 9



ordered Hetman to “secure new counsel by June 25, 2021,” or else represent himself.

(Id. at 2.) It gave new counsel “30 days from the time of appearance to respond to

Hino’s outstanding motions.” (Id.) The Order provided that “If Hetman does not

find new counsel, he will need to file his own responses to the motions by July 26,

2021.” In no event did the order contemplate allowing a response to any of Hino’s

motions to be filed later than July 26, 2021. (See id.) The Court warned at the hear-

ing and again in its Order that (“if Hetman does not comply with the discovery

rules or court orders, he may face sanctions under Rule 26(g), Federal Rule of

Civil Procedure 37, or the Court’s inherent authority.”) (Id.)

      Hetman secured new counsel, who entered an appearance in this case on July

6, 2021—well after the Court’s deadline of June 25. (D.E. 48; see D.E. 46 at 2.)

Hetman did not file a response to any of Hino’s pending motions by the Court’s

deadline of July 26, or even within thirty days of his new counsel’s tardy appearance.

Nor did Hetman seek an extension of any kind. Now, two weeks after that deadline,

Hetman has still not filed a response to any of Hino’s currently pending motions.

                                    Legal Standard

      Rule 16(f)(1) provides that a district court “may issue any just orders, includ-

ing those authorized by Rule 37(b)(2)(A)(ii)–(vii), if a party or its attorney . . . fails

to obey a scheduling or other pretrial order.” This includes an order “rendering a

default judgment against the disobedient party.” Fed. R. Civ. P. 37(b)(2)(A)(vi).

Federal courts also have the inherent authority to enter a default judgment against a

                                            4
Case 2:20-cv-10031-AJT-EAS ECF No. 49, PageID.3559 Filed 08/11/21 Page 5 of 9



defendant in order to “manage their business so as to achieve the orderly and expe-

ditious disposition of cases.” LaFleur v. Teen Help, 342 F.3d 1145,1149 (10th Cir.

2003); see Butera v. District of Columbia, 235 F.3d 637, 661 (D.C. Cir. 2001) (hold-

ing that a district court may order sanctions, including a default judgment, pursuant

to the court’s inherent power to “protect [its] integrity and prevent abuses of the

judicial process”). “[T]he inherent power of a court can be invoked even if proce-

dural rules exist which sanction the same conduct.” Chambers v. NASCO, Inc., 501

U.S. 32, 49 (1991); see also Flynn v. Thibodeaux Masonry, Inc., 311 F. Supp. 2d 30,

37–38 (D.D.C. 2004) (granting motion for default judgment pursuant to Fed. R. Civ.

P. 16(f) and Fed. R. Civ. P. 37(b)(2)(C) for failure to retain counsel). A district

court’s decision to enter a default judgment against a defendant is reviewed for abuse

of discretion. See Russell v. City of Farmington Hills, 34 F. App'x 196, 198 (6th Cir.

2002) (per curiam).

                                     Argument

      Courts in the 6th Circuit consider four factors in evaluating whether a party’s

misconduct warrants the admittedly harsh sanction of default judgment. “They are:

1) whether the disobedient party acted in willful bad faith; 2) whether the opposing

party suffered prejudice; 3) whether the court warned the disobedient party that fail-

ure to cooperate could result in a default judgment; and 4) whether less drastic sanc-

tions were imposed or considered.” Grange Mut. Cas. Co. v. Mack, 270 F. App’x

372, 376 (6th Cir. 2008) (per curiam).

                                          5
Case 2:20-cv-10031-AJT-EAS ECF No. 49, PageID.3560 Filed 08/11/21 Page 6 of 9



      First, Hetman has willfully failed to obey the Court’s May 26, 2021 Order.

Hetman attended the hearing and received clear instructions from the Court more

than once regarding his obligations as a Defendant in this case. Hetman did not seek

an extension of either deadline imposed by the Court—to obtain new counsel or to

file responses to Hino’s motions. And he still has not filed responses to any of them.

      Second, Hino has suffered prejudice from the delay in these proceedings re-

sulting from Hetman’s refusal to obey the Court’s directive in its May 26, 2021 Or-

der. The delay from Hetman’s counsel withdrawing already left Hino’s motions, in-

cluding its motion for sanctions, pending for nearly three months without a response,

forcing Hino to incur costs seeking an extension of the Case Management Order’s

deadlines. (See D.E. 47.) Hetman’s dilatory conduct since then has caused additional

prejudice to Hino.

      Third, the Court provided Hetman with this warning both at the hearing on his

counsel’s motion to withdraw and in its written order: “if Hetman does not comply

with the discovery rules or court orders, he may face sanctions under Rule

26(g), Federal Rule of Civil Procedure 37, or the Court’s inherent authority.”

(Id.) It is well established that both Rule 37 and the Court’s inherent authority—

which were specifically referenced—allow for this sanction in appropriate cases. See

Fed. R. Civ. P. 37(b)(2)(A)(vi); LaFleur, 342 F.3d at 1149. And Hino asked for this

remedy in its first motion for sanctions, further putting Hetman on notice of its avail-

ability under Rule 37. (See D.E. 40 at 1.)

                                             6
Case 2:20-cv-10031-AJT-EAS ECF No. 49, PageID.3561 Filed 08/11/21 Page 7 of 9



      Fourth, lesser sanctions would not be adequate here. Hetman has already en-

gaged in a remarkable pattern of abuses and bad faith conduct during this litigation,

as discussed at length in Hino’s first motion for sanctions. (See D.E. 40.) Now, he

has failed to obey a clear directive from this Court and failed to defend this action

by filing responses to Hino’s motions that have been pending for months. Default

judgment is the only sanction that will appropriately remedy this situation. Hetman’s

refusal to lawfully participate in this lawsuit and follow the Court’s Orders warrants

it.

      Should the Court choose not to enter default judgment against Hetman as a

sanction for his failure to comply its orders, Plaintiff requests that the Court in the

alternative consider Hino’s first motion for sanctions, motion to seal, and motion for

leave to file amended witnesses list, without hearing and/or any response briefing

from Hetman, as he has forfeited the opportunity to be heard on that motion.

                                     Conclusion

      For the reasons discussed above, Plaintiff’s motion for sanctions should be

granted and the Court should enter default judgment in Hino’s favor.

                                        Respectfully submitted,

                                        /s/ J. Michael Honeycutt________________
                                        J. Michael Honeycutt (P60517)
                                        Ronald E. Reynolds (P40524)
                                        Benjamin S. Morrell (TPBR No. 35480)
                                        FISHER & PHILLIPS LLP
                                        227 West Trade Street, Suite 2020
                                        Charlotte, North Carolina 28202

                                          7
Case 2:20-cv-10031-AJT-EAS ECF No. 49, PageID.3562 Filed 08/11/21 Page 8 of 9



                                   (704) 334-4565
                                   Fax: (704) 334-9774
                                   jhoneycutt@fisherphillips.com
                                   ATTORNEYS FOR PLAINTIFF




                                     8
Case 2:20-cv-10031-AJT-EAS ECF No. 49, PageID.3563 Filed 08/11/21 Page 9 of 9



                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


HINO MOTORS MANUFACTUR-
ING U.S.A., INC.,

                    Plaintiff,
                                              Case No. 2:20-cv-10031
              v.

CHRIS HETMAN, TODD SHEP-
LEY, BRUCE SCHROEDER,
JOHNATHAN BOYER, and
BOYER CONSULTING, LLC,

                    Defendants.


            CERTIFICATE OF SERVICE AND CONSULTATION

      I hereby certify that on the date listed below, the foregoing document was

filed with the Clerk of the Court using the CM/ECF system, which will serve it on

the attorneys of record.

      I further certify that, pursuant to Local Rule 7.1(a), I reached out to counsel

for Defendant Hetman via e-mail and at the time of filing this Motion and was una-

ble to secure Defendant’s concurrence.

      Date: August 11th, 2021

                                              /s/ J. Michael Honeycutt, Esq.
                                              J. Michael Honeycutt
                                              ATTORNEY FOR PLAINTIFF



                                          9
